DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3, 4, and 6 remain pending. 
(b) Claims 2 and 5 have been canceled without prejudice by the applicant.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 05/27/2020. The Applicant’s claims 1, 3, 4, and 6 remain pending. The Applicant amends claim 1. The Applicant cancels claims 2 and 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 101 because the claimed invention appears to be directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because it 
Moreover assuming claims 1, 3, 4, and 6 are directed to a method and thus within a statutory subject matter, then claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claim 1:
Step 1: Independent claim 1 recites the steps of “control[ing] of a rear-axle of a motor vehicle” and “calculated according to the formula.” (the Examiner is assuming the claims are directed to a process, thus Step 1: yes).

Step 2A Prong One: Claim 1 recites the steps of controlling and calculating. These limitations recite an abstract idea which is directed to a mental process. Moreover, the step of calculating is a mathematical calculation through the use of a mathematical formula or equation. 

Step 2A Prong Two: This judicial exception is not integrated into a practical application. 
Claim 1 recites the steps of controlling and calculating. However, these steps and the claim as a whole fail to have any additional limitations (generic or non-generic) which integrate the abstract idea into a practical application. Adding the step of 

Step 2B: The additional elements in claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claim 1 is ineligible. 

Analysis for Dependent Claims 3, 4, and 6:
Step 1: Claims 3, 4, and 6 are directed to a process based on claim 1’s method, thus Step 1: yes).

Step 2A Prong One: Claims 3, 4, and 6 depend on claim 1. These claims recite an abstract idea which is directed to mental process. Moreover, the dependent claims recite only additional limitations, but do not overcome the abstract idea directed to a mental process. 

Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application, outside of generally linking the use of the judicial 
Step 2B: the claims 3, 4, and 6 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … 
Claim 1 recites “a method for control of a rear-axle steering of a motor vehicle.” However, the claim further recites “comprising: a steering angle of wheels of a rear axle is set… a gradient of the steering angle of the wheels… and is calculated according to the formula.” The Examiner finds claim 1 encompasses both a method and an apparatus. As a result, the Examiner finds claim 1 is indefinite. The Examiner is unsure of the statutory category claim 1 is rendered within (i.e., a method or an apparatus). 
Claim 6 recites “a device for carrying out the method as claimed in claim 1.” The Examiner finds claim 6 encompasses both an apparatus (i.e., a device) and a method steps of using the apparatus (i.e., method for controlling the rear-axles steering of a motor vehicle as per claim 1). As a result, the Examiner finds claim 6 is indefinite as the Examiner is unsure of the statutory category claim 6 is rendered within.
Claims 3 and 4 are rejected for depending on independent claim 1. 

Allowable Subject Matter
Claims 1, 3, 4, and 6 contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RACHID BENDIDI/Primary Examiner, Art Unit 3667